Citation Nr: 0312261	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-12 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel







INTRODUCTION

The veteran had active service from December 1961 to December 
1963, and from January to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of March 1998, 
which granted service connection for hearing loss of the left 
ear, and assigned a noncompensable rating, and denied service 
connection for hearing loss of the right ear.  In a decision 
dated in June 2000, the Board granted service connection for 
hearing loss of the right ear, and remanded the matter of 
entitlement to a compensable rating for bilateral hearing 
loss to the RO for further development.  

An April 2002 statement from the veteran indicates he wishes 
to apply to reopen a previously denied claim for service 
connection for tinnitus.  Such matter is not currently on 
appeal, and it is referred to the RO for appropriate action.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by 
auditory acuity level II in the right ear and IV in the left 
ear.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100, § 4.86 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim.  Pertinent records have 
been obtained, and the veteran has been given a VA 
examination.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The 
rating schedule establishes eleven auditory acuity levels 
ranging from numeric level I for essentially normal acuity, 
through numeric level XI for profound deafness.  38 C.F.R. § 
4.85. 

On a VA examination in December 1998, an audiogram disclosed 
pure tone thresholds in the right ear at the frequencies of 
1000, 2000, 3000, and 4000 hertz of 30, 40, 45, and 60 
decibels, respectively.  Corresponding findings in the left 
ear were 35, 55, 60, and 70 decibels.  The average pure tone 
decibel loss for the four frequencies from 1000 through 4000 
hertz was 43 decibels in the left ear and 55 decibels in the 
right ear.  Speech recognition ability was 90 percent in the 
right ear and 80 percent in the left ear.  The application of 
the findings obtained on this examination to the designated 
auditory acuity levels in Table VI in the rating schedule 
results in the numeric designation of II in the right ear and 
IV in the left ear.  With the application of the numeric 
designations of II and IV to Table VII, a noncompensable 
evaluation is warranted.  38 C.F.R. § 4.85, Code 6100.  

A private audiogram in August 2000 revealed pure tone 
thresholds in the right ear at the frequencies of 1000, 2000, 
3000, and 4000 hertz of 20, 35, 50, and 50 decibels, 
respectively, for an average of 39 decibels.  Corresponding 
findings in the left ear were 20, 45, 55, and 55 decibels, 
for an average of 44 decibels.  Speech discrimination was 
noted to be 96 percent in the right ear and 92 percent in the 
left ear.  Under the previously mentioned tables of the 
rating schedule, these findings convert to auditory acuity 
level I in the right ear and level I in the left ear, which 
is rated noncompensable.

A private audiogram in March 2002 only tested three of the 
required four frequencies.  The pure tone thresholds in the 
right ear at the frequencies of 1000, 2000, and 4000 hertz 
were 15, 35, and 60 decibels, respectively.  Corresponding 
findings in the left ear were 25, 40, and 60 decibels.  
Speech discrimination was noted to be 92 percent bilaterally, 
using a Spanish word list.  This examination did not contain 
all the necessary findings for rating purposes.  38 C.F.R. § 
4.85(a). 

During the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999.  See 64 Fed. Reg. 25202 
(1999).  The new version of 38 C.F.R. § 4.86 adds a method 
for rating exceptional patterns of hearing impairment.  
However, the results of the veteran's recent hearing tests do 
not meet the criteria for rating under 38 C.F.R. § 4.86.

In sum, recent hearing tests indicate the veteran's bilateral 
hearing loss is properly rated noncompensable.  There have 
been no periods of time, since the effective date of service 
connection, during which a different disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).    

The preponderance of the evidence is against the claim for a 
compensable rating for bilateral hearing loss.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

A compensable rating for bilateral hearing loss is denied.

	                        
____________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

